Order entered November 20, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01589-CV

                        IN RE MICHAEL JAMES VELA, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-18332-S

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE